Warren App. No. CA99-12-137. On December 29, 2000, this case was dismissed for want of prosecution because it appeared on the docket of this case that appellant had failed to timely file a memorandum in support of jurisdiction. It now appearing to the court that appellant had timely tendered a memorandum in support of jurisdiction that was inadvertently rejected for filing,
IT IS ORDERED by the court, sua sponte, that the order of December 29, 2000, be vacated and that appellant’s memorandum in support of jurisdiction be filed.
IT IS FURTHER ORDERED by the court that appellee’s memorandum in response, if any, shall be filed within thirty days of the date of this entry, effective January 9, 2001.